PER CURIAM.
The Florida Bar brought this disciplinary action against Adelaide E. Davis. A referee was appointed whose report is now before us for consideration. No petition for review has been filed.
The referee’s report recites detailed findings of fact. The referee recommends that respondent be found not guilty of the misconduct charged.
We approve the referee’s report and adopt the findings and recommendations therein as the judgment of this Court. Respondent is adjudged not guilty.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.